Citation Nr: 0333529	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of a left 
wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from August 1996 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
status post left wrist fracture.  The veteran submitted a 
notice of disagreement (NOD) in September 2001, and he was 
mailed a Statement of the Case (SOC) in March 2002.  He 
returned a VA Form 9 in March 2002, perfecting his appeal.

FINDING OF FACT

The veteran incurred a left wrist fracture during service.

CONCLUSION OF LAW

Service connection for the residuals of a left wrist fracture 
is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that, in November 1998, the 
veteran suffered a fracture of the left wrist while 
snowboarding.  There is no indication in the file that the 
injury occurred other than in the line of duty.  He was given 
a short-arm cast, which he wore for approximately four weeks.  
X-rays taken at his follow-up examination in December 1998 
revealed that the previous fracture site had resolved in good 
position.

In October 2000 the veteran filed a claim seeking service 
connection for residuals of his fractured left wrist.  He 
presented for a VA examination in November 2000.  Medical 
examination of the wrist showed that the appearance of the 
wrist joint was within normal limits.  Indeed, dorsiflexion 
was to 70 degrees bilaterally, palmar flexion was 80 degrees 
bilaterally, radial deviation was 20 degrees bilaterally, and 
ulnar deviation was 40 degrees bilaterally.  All measurements 
are considered to be within the normal range of motion, with 
the exception of the ulnar deviation, for which normal motion 
is 45 degrees.  38 C.F.R. §4.71, Plate I (2003).  The VA 
doctor also noted that the range of motion of the veteran's 
wrist was not limited by pain or weakness.  The veteran 
indicated at that examination that he suffers from occasional 
left wrist pain, especially in cold weather.  The VA doctor 
diagnosed him with status post left wrist fracture.

II.  Analysis

A.  Preliminary Matters - VCAA

On November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), substantially amending the 
provisions of chapter 51 of title 38 of the United States 
Code, eliminating the requirement of a well-grounded claim 
and enhancing the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)). 

These recent changes in law have modified and clarified VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)). 

We have carefully reviewed the claims file, to ascertain 
whether remand to the RO or other development is necessary in 
order to assure compliance with the new legislation and/or 
regulations.  In view of the disposition below, which 
constitutes a complete grant as to the issue now on appeal, 
the Board believes no further analysis with regard to the 
VCAA is necessary.

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In this case, service medical records indicate that 
in November 1998, during the veteran's active military 
service, he was diagnosed with a fractured left wrist, which 
he injured while snowboarding.

The Board recognizes that the mere fact that a veteran 
suffered a disease or injury in service is not enough for 
service connection; there must be residual disability 
resulting from that condition or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Although the 
veteran's November 2000 VA examination showed normal, or near 
normal flexion, readings for movement of the wrist, the 
veteran also complained of occasional left wrist pain, 
especially in cold weather.  From this examination, the VA 
doctor diagnosed the veteran with status post left wrist 
fracture, a residual from his in-service injury.

In summary, the competent evidence of record indicates that 
the veteran fell while snowboarding during service and 
sustained a fracture of his left wrist.  In addition, the VA 
examination shows that the veteran has occasional pain in the 
left wrist.  The VA doctor's diagnosis provides a nexus 
between the documented injury in service and the current 
condition of the left wrist.  The competent evidence of 
record shows that it is at least as likely as not that the 
veteran's current left wrist condition is due to his initial 
injury in 1998.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is entitled to service connection for 
the residuals resulting from the injury to his wrist in 
service.  The RO will take action to determine the disability 
rating(s) to be assigned.

ORDER

Service connection for residuals of left wrist fracture is 
granted.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



